Exhibit 10.3

AMENDMENT TO THE

AMENDED AND RESTATED WILSON BANK AND TRUST EXECUTIVE SALARY

CONTINUATION AGREEMENT

WHEREAS, Wilson Bank and Trust (the “Bank”) and Lisa Pominski, (the “Executive”)
previously entered into the Amended and Restated Wilson Bank and Trust Executive
Salary Continuation Agreement (the “Agreement”), originally effective as of
March 21, 2001; and

WHEREAS, the Agreement is designed to provide retirement benefits (the
“Benefits”) to the Executive upon certain enumerated events, payable out of the
Bank’s general assets; and

WHEREAS, the Bank and the Executive most recently amended the Agreement on
January 1, 2009, to make changes required by Section 409A of the Internal
Revenue Code of 1986, as amended; and

WHEREAS, the Bank and the Executive have agreed to further amend the Agreement
to (i) clarify the payment of benefits thereunder following the Executive’s
disability and (ii) freeze the accrual of Benefits under the Agreement as of
October 1, 2012.

NOW, THEREFORE, effective November 23, 2012, the Bank and the Executive hereby
amend the Agreement as follows:

1. A new Section 2.2 is added to the Agreement, which shall provide as follows:

2.2 FREEZE IN ACCRUED BENEFIT.

Effective October 1, 2012, notwithstanding anything herein to the contrary,
(i) no additional service or compensation will be credited under the Agreement
and (ii) the accrued benefits hereunder will be frozen such that no additional
benefits (including disability and death benefits under Sections 5 and 6 herein)
will be accrued under this Agreement. Such frozen accrued benefits will be paid
in accordance with the current terms of the Agreement in a manner consistent
with Section 409A of the Code, subject to the freezing of such benefits in
accordance with this Section 2.2.



--------------------------------------------------------------------------------

2. Section 6 of the Agreement is amended to provide as follows:

DISABILITY BENEFIT PRIOR TO RETIREMENT

In the event the Executive should become Disabled while actively employed by the
Bank any time after the effective date of this Agreement but prior to retirement
or early retirement, the Executive will be entitled to the benefit described in
this Section 6 in lieu of any other benefit under this Agreement. The Disability
benefit shall be payable for total of one hundred eighty (180) months (the
“Disability Payment Period”). Initially, the annual Disability benefit will
equal sixty percent (60%) of the Executive’s base salary and bonus at the time
of the Disability and shall be payable in equal monthly installments (1/12th of
the annual benefit) commencing on the first (1st) day of the third month
following the date of the Executive’s Disability and payable until the Executive
reaches Normal Retirement Age. At Normal Retirement Age, the Disability benefit
will be reduced to an annual amount equal to the Normal Retirement Benefit as
provided for in Section 4(a) above as if the Executive separated from service at
the Executive’s Normal Retirement Age and such reduced amount shall continue in
equal monthly installments (1/12th of the annual benefit) for the remaining
portion the Disability Payment Period.

Disability shall mean Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank, provided that the definition of
Disability applied under such Disability insurance program complies with the
requirements of Section 409A. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of Social Security
Administration’s or the provider’s determination.

3. To the extent that any paragraph, term or provision of said Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term or provision shall remain in full force and effect as set forth in said
Agreement

[Remainder of page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this Amendment to the Amended and Restated Wilson Bank and
Trust Executive Salary Continuation Agreement to be executed this 23rd day of
November, 2012, effective November 23, 2012.

 

   

WILSON BANK AND TRUST

Lebanon, Tennessee

Witness:   /s/ Gary Whitaker     By:   /s/ Elmer Richerson       Title:  
President Witness:   /s/ Christy Norton       /s/ Lisa Pominski        

Lisa Pominski

 

3